1004 48" Street HEP ETaIG
Newport News, VA 24607
757 686-4460 - man
7§7-483-3823 «fax
www teemhenryent.com
Subcontract Change Order
FURR ERISES

  

 

Poop ct. Ganherbur, flew tae Prajecth Wid

 

   

  

fate Aor 6, 21?
To Mi lan|rk fon Watks SEU SC DE Jno 2, 0?
i Charlee tderror Suocinbact Nopibas LU} dag pus

     

Avvreyr F889 Vane rect uimbe; 1p
iity, Siete. 2p Coce: Mewinglun, YA 22122

Fel 03 S20 9500 Leia xe

  

feytgi aleagrin

     

This Contract is herby tevised by Une folluwing items:

PCO. Hem | __ Cost Code UR iccin
i 4106 Gaivanierd oipe tad tor.

 

 

tai ama boot ty,

     

Lriginais eciract Value ou...

Sanccrd tt CP ar ge Os deg

 

Saute of chooges by pet

far tyet value ¢

  

 
 
 

Py,

athe emt Une guibr gate:

fp Changt Orden

  

de coved Substantial Compiler a:

tthe

 

Porgy traieapiey: Ube veadd

 

nee Ceilo uy wana doe ade abbot Matesat fo gigaais a
CREASE

 

heris tar acting sare $4,406.00:

#0 By reenutien al tee Cornge Ceder Comienent gebranteager nde roca eel ce added any oni a gest
cutslending fhe ga firders ister to date

3. Wis nuterstood are egreed (ial (nis Charge Crags 1s subiert te all lie terms and eseddians at the on ieiral
Subtonreart snd that toes aot often thar ony Way not tette aah oto lgdborcin

4.  Subramvactor understands and agraus that this ageustment trestitutes TOMPeNs idiot al nets, diracl, ace
indsectly ofriiastanle to the changes ardered herein tor ad relicd elated Aoanty ard cue frvermance at ths chirges
vetbon the agreed tire ceod

   

  

 

   

cso ahnowlecue seceic

sfigunal wih oo seturme dds you fee pegs res oeds.

 

   

of be change order fey same and ce rnc both oral ebocs.

 

 
 

1Go12-&

1003 48" Street PRAM HENRY: yf oh

Neveport News, VA 23607
757-686-4469 — main
757-483-3823 — fax

www teambhenryent.com

Subcontract Change Order

 

Project: Gaithersburg Elevator

Date: Decernber 21, 2017
To: Halimark lron Works
Name: Charles Mercer
Address 8395 Paris Street

Project # V.912815-18-D-0071-0003
Tel S?-686-4450
Fax: 757-483-3822

Subcontract Date: June 22, 2617
Subcontract Number: 5009-2490003
Change Order Number: 003

City, state, zip code: Newington, VA 22122

This Contract is herby revised by the following Items:

 

 

 

 

 

PCO item # Cost Code Description Amount
Raise bearing height with tube
Total Amount of this Change Order: $3,060.00
Original Contract Value... Blintln a llllneanemaresonencnevereneeshistiiiirins GRD $28,746.00
Sum of changes by priar Subcontract Thange ‘Orders... $0.00
Contract Value prior to this Subcontract Change Shdee, ee ite $28,746.00
Contract Value will be changed by this Subcontract Change Order { in nthe: amount tel. $3,060.00
New Contract Value including this Subcontract Change Order.i.c. 0 cccccue crieesess 2 cscaeonecrecesseesscsceses 531,806.00
The Contract duration will be changed by... ae pessempescoeasn 0 Days
he revised Substantial Completion date as ef this Sub cantiact channe ‘Dider... pases No Change
1. This Change Order is issued to include all Labor, Material, Equipment, and Services necessary to complete the Work
herein for a lump sum $3,060.00 {INCREASE).
2. Sy execution of this Change Order Settlement subcontractor deemed to have reviewed and ratified any and all prior
outstanding Change Orders issuad to date.
3. It is understood and agreed that this Change Order is subject to all the terms and conditions of the original
Subcontract and that it does not after them in any way not expressly stated herein.
4, Subcontractor understands and agrees that this adjustment constitutes compensation in full tor all costs, directly and

indirectly attributable te the changes ordered herein for all delays related hereto and far performance of the changes
within the agreed time period.

Please acknowledge receipt and acceptance of this change order by signing and returning both original copies. A fully executed
original will be returned to you for your records.

 

 

 

     

Signature:

 

 

wet,
PO. mark tron Works

eek 339
aris
“Building a Legacy....One Project at a Time” Newington. Va yeeies

Fax: (703) 30-0108

JD PAB NAN LE Fs<
 

*

1003 48° Street NTT
Newport News, VA 23607 ee va
757-686-4460 — main See ir gaet.
757-483-3823 - fax ee ee
www.teambenryent.com i re, 2

a Subcontract Change Order
ENTERPRISES

 

 

Project: Gaithersburg Elevator Project # = W9228U-15-D-0021-0003

Date: June 5, 2018

To: Halimark iron Works Subrontract Date: June 22, 2017
Name: Charles Mercer Subcontract Number $009-2490003
Address: 5399 Paris Street Change Order Number: 003

City, State, Zip Code: Newington, VA 22122 Cost Code: 5100

Tel: 703-550-9560 Email: cdmercer@hallmarkiron com

 

This Contract is herby revised by the following items: Furnish and install elevator pit ladder.

 

 

Total Amount of this Change Order: $ 1,200.00

Original Contract Value... ‘ $28,746 DO
Sum of changes by prior cueeaifark th spe ‘Orders . S 7,486.00
Contract Value prior to this Subcontract Change Order... ‘i ase SRS $36,212.00
Contract Value will be changed by this Subcontract € hange Order i int ites amount tof ce cpeestetenne os $ 1,200.00
‘New Contract Value including this Subcontract Change Order... spec waRNeNAE $37,412.00
The Contract duration will be changed by... seseaeee ssicavenereeani ws G Gays

The revised Substantial Completion date as ot this Subcontract ‘Gianve ‘Order. sas No Change

 

4. This Change Order is issued to include all Labor, Material, Equipment, and Services necessary to complete the Work

herein for a lump sum $1,200 (INCREASE),
2, By execution of this Change Order Settlement subcontractor deemed to have reviewed and ratified any and all prior

outstanding Change Orders issued to date

3. itis understood and agrecd that this Change Order is subject to all the terms and conditions of the original
Subcontract and that it does nat after them in any way not expressly stated herein.

4. Subcontractor understands and agrees that this adjustment constitutes compensation in full for all costs, directly and
indirectly attributable to the changes ordered herein for ali delays related hereto and for performance of the changes

within the agreed tme period

Please acknowledge receipt and acceptance of this change order by signing and returning both original copies, A tully executed
original will be returned to yau for your records.

Team Henry Enterprises, LLC

By:

 

Signature

 

Date:

 

“Building @ Legacy....Qne Project at a Time’

ST28DIS FE
